PER CURIAM.
Jamal A. Azeez appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaint. We have reviewed the record, the magistrate judge’s recommendation, and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Azeez v. Hun, No. CA-97-81-5 (N.D.W.Va. filed Mar. 31, 1999, entered Apr. 1, 1999; Dec. 16, 1999; & Aug. 4, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.